Phillip Paris was convicted in the superior court of Pittsburg county at the January, 1910, term of violating the prohibitory law, and on the 1st day of March thereafter was sentenced by the court to pay a fine of fifty dollars and be imprisoned in the county jail for a period of thirty days. A number of assignments of error are argued in the briefs, none of which we think are sufficient to justify a reversal of the judgment. The record, however, discloses the fact that this case was tried before a jury of six persons instead of twelve. This court has recently held in a number of similar cases that this being a fundamental error appearing from the record the judgment based upon conviction had before such a jury would be reversed and a new trial ordered. Following the rule laid down in the case of Dalton v. State, infra, 116 P. 954, this cause is reversed and remanded to the superior court of Pittsburg county with directions to grant plaintiff in error a new trial.